UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                          No. 10-1979


REVEREND FRANKLIN C. REAVES, PhD; VASTENA REAVES, All other
similarly situated,

              Plaintiffs - Appellants,

         v.

MULLINS, CITY OF; MARION COUNTY; W. KENNETH MCDONALD,
individually and in his official capacity as Mayor; TERRY B.
STRICKLAND, individually and in his official capacity as
member of Mullins City Council; JO A. SANDERS, individually
and in her official capacity as member of Mullins City
Council; JAMES W. ARMSTRONG, individually and in his
official capacity as member of Mullins City Council;
PATRICIA A. PHILLIPS, individually and in her official
capacity as member of Mullins City Council; D. WAYNE
COLLINS, individually and in his official capacity as member
of Mullins City Council; DANIEL B. SHELLEY, JR.; GEORGE
HARDWICK, individually and in his official capacity as City
Administrator for City of Mullins; JOHN Q. ATKINSON,
individually and in his official capacity as member of
Marion County Council; ELOISE W. ROGERS, individually and in
her official capacity as member of Marion County Council;
TOM SHAW, individually and in his official capacity as
member of Marion County Council; ALLEN FLOYD, individually
and in his official capacity as member of Marion County
Council; MILTON TROY, individually and in his official
capacity as member of Marion County Council; PEARLY BRITT,
individually and in his official capacity as member of
Marion County Council; ELISTA H. SMITH, individually and in
her official capacity as member of Marion County Council;
KENT WILLIAMS, individually and in his official capacity as
Marion County Administrator; K. DONALD FLING, individually
and in his official capacity as Marion County Code
Enforcement Officer; MULLINS POLICE DEPARTMENT, CITY OF;
RUSSELL BASS, individually and in his official capacity as
Chief   of   Mullins   Police  Department;   EDWIN   ROGERS,
individually and in official capacity as City of Mullins
Planner,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cv-03559-TLW)


Submitted:   March 31, 2011               Decided:   April 4, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Franklin C. Reaves and Vastena Reaves, Appellants Pro Se.
Douglas Charles Baxter, RICHARDSON, PLOWDEN & ROBINSON, PA,
Myrtle   Beach,   South   Carolina; Michelle Parsons  Kelley,
RICHARDSON, PLOWDEN & ROBINSON, PA, Columbia, South Carolina;
Robert Thomas King, WILLCOX BUYCK & WILLIAMS, PA, Florence,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

          Appellants seek to appeal the district court’s orders

accepting the recommendation of the magistrate judge and denying

relief on their civil action and denying their subsequent Fed.

R. Civ. P. 59(e) motion for reconsideration.                   We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

          Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                     “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

          The    district      court’s       order   denying   the    Rule    59(e)

motion was entered on the docket on December 11, 2009.                          The

notice of appeal was filed on August 24, 2010.                  Appellants did

not file a timely notice of appeal or obtain an extension or

reopening of the appeal period.               Moreover, their miscellaneous

motions filed after the entry of the final order did not affect

the time to file an appeal under Fed. R. Civ. P. 4(a)(4)(A).

Accordingly,    we   dismiss    the   appeal.         We   dispense    with    oral

argument because the facts and legal contentions are adequately



                                         3
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  4